Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00107-CV

                      Jose VILLARREAL and Delia Margarita Villarreal,
                Individually and on behalf of the Estate of Jose Angel Villarreal,
                                           Appellants

                                                v.

  CHESAPEAKE OPERATING, LLC, Individually and d/b/a Chesapeake Operating, Inc.,
                              Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-06-12309-DCV-AJA-1
                      Honorable Amado J. Abascal, III, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee Chesapeake Operating, LLC, Individually and d/b/a
Chesapeake Operating, Inc., recover its costs of this appeal from Appellants Jose Villarreal and
Delia Margarita Villarreal, Individually and on behalf of the Estate of Jose Angel Villarreal.

       SIGNED September 21, 2016.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice